FILED
                             NOT FOR PUBLICATION                             JUN 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BILLY RAY O’NEAL,                                 No. 09-16569

               Plaintiff - Appellant,             D.C. No. 4:08-cv-04669-SBA

  v.
                                                  MEMORANDUM *
COUNTY OF SAN FRANCISCO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Billy Ray O’Neal, a California state prisoner, appeals pro se from the district

court’s order dismissing without prejudice his 42 U.S.C. § 1983 action alleging

excessive force. We review for an abuse of discretion a district court’s dismissal

under its local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
curiam). We reverse and remand.

      Under the circumstances set forth in O’Neal’s briefs and the district court

record, dismissal of the action was an abuse of discretion.

      O’Neal’s motion to file a supplemental opening brief, filed on March 8,

2011, is granted.

      REVERSED and REMANDED.




                                          2                                   09-16569